Citation Nr: 0201612	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  00-02 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to special monthly compensation based on a need 
for regular aid and attendance, or based on being housebound.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Boston, Massachusetts, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in June 1999 denying the veteran's claim for special 
monthly compensation.  


REMAND

During a hearing in August 2001 before the undersigned member 
of the Board sitting at the RO, the veteran raised claims of 
entitlement to service connection for right knee, bilateral 
ankle, arthritis of both hips, and bilateral shoulder 
disabilities, on a secondary basis.  In addition, he stated 
his service-connected left knee disability had increased in 
severity.  Those claims have not yet been developed and 
adjudicated.  Adjudication of the issue on appeal, 
entitlement to special monthly compensation, requires 
consideration of all service-connected disabilities in 
ascertaining whether the veteran is entitled to the benefit 
sought.  Also, the rating percentages assigned to the service 
connected disabilities may be pertinent with regard to 
housebound benefits.  Accordingly, the Board finds that the 
service connection and increased rating claims raised during 
the veteran's hearing before the undersigned are inextricably 
intertwined with the issue in appellate status and must be 
adjudicated by the RO before the Board can proceed with the 
special monthly compensation claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

In a May 1997 rating decision the RO granted the veteran's 
claim for an increased rating for his service-connected PTSD, 
and assigned a 100 percent rating effective in February 1997.  
In a letter received in June 1997 from the veteran's 
representative, the veteran expressed disagreement with the 
effective date, asserting it should have been 1990.  To date 
he has not been furnished with a Statement of the 

Case (SOC) addressing that claim for an earlier effective 
date.  Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should adjudicate the claims of 
entitlement to service connection for 
right knee, bilateral ankle, and bilateral 
shoulder disabilities, and arthritis of 
both hips on a secondary basis, and an 
increased rating for his service-connected 
left knee disability had increased in 
severity.  If the claims remain denied, 
the appellant and his representative 
should be notified of the decision and of 
his appellate rights.  The RO is informed 
that these claims are not before the Board 
until an appeal is timely perfected.

3.  The veteran and his representative 
should be provided a SOC regarding his 
claim for an earlier effective date for 
the 100 percent rating for PTSD.  The 
veteran should be notified of the steps 
necessary to perfect an appeal of that 
decision.  The RO is informed that this 
issue is not before the Board unless and 
until an appeal as to it is timely 
perfected. 

Following any additional actions deemed appropriate by the 
RO, the case should be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





